In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00195-CR



           JERRY LEON MCNEIL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 115th District Court
                Marion County, Texas
                Trial Court No. F13586




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION
           Pursuant to a negotiated plea agreement, Jerry Leon McNeil originally pled guilty to and

was convicted of the offense of possession of a controlled substance in an amount of one gram or

more but less than four grams. McNeil was sentenced to ten years’ confinement and ordered to

pay a $2,000.00 fine. In accordance with the terms of the plea agreement, however, his sentence

was suspended, and he was placed on ten years’ community supervision.1 Subsequently, McNeil

pled “true” to at least one of the State’s allegations that he had violated the terms and conditions

of his community supervision. Consequently, the trial court entered a finding that McNeil violated

the terms and conditions of his community supervision, revoked his community supervision,

sentenced him to ten years’ confinement, and ordered him to pay $50.00 in court costs. McNeil

appeals from the revocation of his community supervision.

           McNeil’s appellate counsel filed a brief January 15, 2015, that outlined the procedural

history of the case, provided a detailed summary of the evidence elicited during the course of the

trial court proceedings, and stated that counsel found no meritorious issues to raise on appeal.

Meeting the requirements of Anders v. California, counsel has provided a professional evaluation

of the record demonstrating why there are no arguable grounds to be advanced. Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1981); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.


1
    As a term of his community supervision, McNeil was ordered to pay $350.00 in attorney fees.

                                                           2
        On January 15, 2015, counsel mailed to McNeil a copy of the brief, the appellate record,

and the motion to withdraw. By letter, counsel informed McNeil of his right to review the record

and file a pro se response. Counsel informed McNeil that any pro se response was due February 2,

2015, and also explained that McNeil could request an extension of time to file the pro se response,

if needed. To date, McNeil has neither filed a pro se response nor requested an extension of time

in which to do so.

        We have determined that this appeal is wholly frivolous.2                     We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).




2
 We emphasize that this appeal in no way relates to McNeil’s original guilty plea to the offense of possession of a
controlled substance or to the judgment placing him on community supervision that was entered as a result of that
guilty plea. Rather, this appeal is limited to a review of the order revoking McNeil’s community supervision. In a
nutshell, McNeil pled true to the State’s allegation that he violated the conditions of his community supervision by
failing to report to the community supervision office as ordered, and McNeil has raised no complaint that in any way
challenges that plea. A plea of “true” to even one allegation is sufficient to support a judgment revoking community
supervision. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980); Cole v. State, 578 S.W.2d
127, 128 (Tex. Crim. App. [Panel Op.] 1979).

                                                         3
         We affirm the trial court’s judgment.3

                                                         Josh R. Morriss, III
                                                         Chief Justice

Date Submitted:             March 27, 2015
Date Decided:               April 14, 2015

Do Not Publish




3
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing or for en banc reconsideration was overruled
by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the
Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply
with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.




                                                             4